Exhibit (10.3)

ECOLAB INC.

2010 Stock incentive PLAN

(Amended and Restated Effective May 2, 2013)

 

DECLARATION OF AMENDMENT

 

WHEREAS, Ecolab Inc. (the “Company”) has established and currently maintains the
Ecolab Inc. 2010 Stock Incentive Plan (as Amended and Restated effective May 2,
2013) (the “Plan”); and

 

WHEREAS, the Company desires to amend the Plan to authorize the committee
administering the Plan to delegate its duties, powers and authority of
administration for incentive awards granted to participants who are subject to
Section 16 of the Securities Exchange Act of 1934, as amended, for the limited
purpose set forth herein.

 

NOW, THEREFORE, pursuant to the amending power reserved to the Board of
Directors of the Company by section 19 of the Ecolab Inc. 2010 Stock Incentive
Plan (As Amended and Restated Effective as of May 2, 2013) (the “Plan”), the
Company hereby amends the Plan effective as of February 22, 2019 by amending
Section 3.1 to read as follows:

 

“3.1The Committee. The Plan will be administered by the Board or by a committee
of the Board. So long as the Company has a class of its equity securities
registered under Section 12 of the Exchange Act, any committee administering the
Plan will consist solely of two or more members of the Board who are
“non-employee directors” within the meaning of Rule 16b-3 under the Exchange
Act, who are “independent” as required by the listing standards of the New York
Stock Exchange and who are “outside directors” within the meaning of
Section 162(m) of the Code, but any action taken by such a committee shall be
valid and effective even if the members of such committee at the time of such
action are later determined not to have satisfied all the requirements for
membership specified above. Such a committee, if established, will act by
majority approval of the members (unanimous approval with respect to action by
written consent), and a majority of the members of such a committee will
constitute a quorum. As used in the Plan, “Committee” will refer to the Board or
to such a committee, if established. To the extent consistent with applicable
corporate law of the Company’s jurisdiction of incorporation, the Committee may
delegate to one or more of its members, to any other member of the Board or to
any officers of the Company the duties, power and authority of the Committee
under the Plan pursuant to such conditions or limitations as the Committee may
establish; provided, however, that except for the Committee’s administrative
powers set forth in Section 3.2(a)(iii) of the Plan only the Committee may
exercise



--------------------------------------------------------------------------------

 

 

such duties, power and authority with respect to Eligible Recipients who are
subject to Section 16 of the Exchange Act or whose compensation in the fiscal
year may be subject to the limits on deductible compensation pursuant to
Section 162(m) of the Code. The Committee may also delegate to one or more
agents or advisors such non-discretionary administrative duties or powers as it
deems advisable. The Committee may exercise its duties, power and authority
under the Plan in its sole and absolute discretion without the consent of any
Participant or other party, unless the Plan specifically provides otherwise.
Each determination, interpretation or other action made or taken by the
Committee pursuant to the provisions of the Plan will be conclusive and binding
for all purposes and on all persons, and no member of the Committee will be
liable for any action or determination made in good faith with respect to the
Plan or any Incentive Award granted under the Plan.”

 

 

[Signature page follows.]







--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officers and its corporate seal to be affixed.

 

pp

 

 

 

Dated: April 15, 2019

 

 

ECOLAB INC.

(Seal)

 

 

/s/ Douglas M. Baker, Jr.

 

 

Douglas M. Baker, Jr.

Chairman of the Board and

Chief Executive Officer

Attest:

 

 

 

 

/s/ Michael C. McCormick

 

 

Michael C. McCormick

Executive Vice President, General Counsel and Secretary

 

 

 

 



--------------------------------------------------------------------------------